ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 7 January 2022 for the application filed 21 May 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7 January 2022, with respect to claims 1-4, 6-16, and 18-19 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-4, 6-16, and 18-19 have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an oleo strut; a forward brace comprising a forward brace first end and a forward brace second end, the forward brace first end pivotably coupled to the nose gear bay about a first pivot axis, wherein the forward brace comprises a forward brace first leg, a forward brace second leg, and a forward brace crossbeam extending therebetween; an aft brace comprising an aft brace first end and an aft brace second end, the aft brace first end pivotably coupled to the nose gear bay about a second pivot axis, and the aft brace second end pivotably coupled to the oleo strut, wherein the aft brace comprises an aft brace first leg, an aft brace second leg, and an aft brace crossbeam extending therebetween; and an actuator comprising an actuator first end and an actuator second end, the actuator second end coupled to the nose gear bay and the actuator first end coupled to the forward brace, wherein the actuator is configured to selectively move the nose landing gear assembly between, inclusively, a retracted position and an extended position” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-4 and 6-10 depend from claim 1 and are therefore also found allowable.

Regarding Claim 19, the prior art of record fails to disclose or teach “pivotably coupling a first end of the forward brace to the nose gear bay about a first pivot axis; pivotably coupling a first end of the aft brace to the nose gear bay about a second pivot axis; pivotably coupling a second end of the aft brace to the oleo strut; coupling a first end of the actuator to the nose gear bay; and coupling a second end of the actuator to the forward brace, wherein the actuator is configured to selectively move the nose gear assembly between, inclusively, a retracted position and an extended position; coupling a pair of side links between the forward brace and the aft brace; and coupling a pair of lower links between a second end of the forward brace and the oleo strut” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 19 is neither anticipated nor made obvious by the prior art of record.  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        24 January 2022